Citation Nr: 0420294	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  94-41 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased initial rating for residuals of a 
left knee injury status post-partial medial menisectomy, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1979 to November 
1983 and from November 1987 to October 1992.  The veteran was 
member of the Reserves from October 1985 to October 1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In March 1999, the Board remanded the case to the RO for 
additional development, to include an examination.  The RO 
completed the additional development to the extent possible 
and returned the case to the Board for further appellate 
review.  The Board again remanded the case to the RO in 
August 2001 for additional development, to include an 
examination, due to the veteran having undergone a surgical 
procedure.  The RO completed the additional development to 
the extent possible and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional comments in the veteran's behalf in June 
2004.


FINDINGS OF FACT

1.  The veteran's left knee disability manifests subjectively 
with recurrent pain, primarily along the medial aspect, 
weakness, and occasional popping.  Swelling or episodes of 
giving out are denied.  The left knee disability manifests 
objectively with mild crepitation on flexion and extension 
and positive grinding test.  There is tenderness to palpation 
along the medial and lateral joint line.  There also are 
early degenerative changes.  There is no swelling or effusion 
but mild limitation of motion (LOM).
2.  Ankylosis of the left knee has not been manifested.

3.  Recurrent subluxation or lateral instability has not been 
manifested or more nearly approximated.

4.  Cartilage, semilunar, dislocated, with frequent episodes 
of locking, pain, and effusion into the joint, has not been 
manifested or more nearly approximated.

5.  LOM on flexion to 30 degrees or less has not been 
manifested or more nearly approximated.

6.  LOM on extension to 15 degrees or more has not been 
manifested or more nearly approximated.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 10 
percent for residuals of a left knee injury status post-
partial medial menisectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259-
5261 (2003); Opinions Of The General Counsel 9-98 (August 14, 
1998), 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective well after the veteran filed his claim in October 
1992.  The VCAA redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).  Thus, the VCAA 
applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, __ Vet. App. ___, No. 01-
944 (June 24, 2004), held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, even if the adjudication 
occurred prior to the VCAA.  Pelegrini, slip opn at 10.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Further, 
the initial adjudication was not wholly unfavorable, as the 
veteran was granted service connection but initially with a 
noncompensable evaluation.  In light of the fact that a claim 
for benefits is deemed to be for the maximum allowable, see 
AB v. Brown, 6 Vet. App. 35 (1993), the Board nonetheless 
will test for prejudice.  The Board finds that any defect 
with respect to the timing of the VCAA notice provided in 
this case was not prejudicial to the veteran for the reasons 
specified below. 

First, the law is now clear that the RO did not commit error 
via the initial adjudication, as the VCAA notice requirement 
did not exist at that time.  Pelegrini, slip op. at 10.  As 
mentioned, moreover, the initial adjudication was not an 
entirely unfavorable adjudication.

Further, in letters dated in March 2001 and August 2001 
(letters), the RO provided the veteran VCAA, to include the 
evidence needed to support his claim and how VA would assist 
him with the development of his claim.  As to who would 
obtain what part of the evidence needed, the letters informed 
the veteran that the RO would obtain any medical evidence he 
identified as supportive of his claim, provided he completed, 
signed, and returned, the VA Forms 21-4142 to authorize VA to 
obtain any identified evidence on his behalf.  The letters 
also informed the veteran to send the evidence needed as soon 
as possible, which the Board construes as reasonably asking a 
claimant to send evidence already in one's possession. 

The Board finds that the letters meet the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  The 
veteran's case has been under continued development 
throughout the appeal period, to include two Board remands.  
In response to the letters, the veteran submitted completed 
Forms 21-4142, and the RO contacted each provider identified.  
In a letter dated in September 2003, the veteran again was 
asked if there was further evidence he desired to submit and 
he did not respond with additional evidence or a request that 
other identified evidence be obtained.  Thus, the Board has 
clear evidence as to how the veteran would respond to a 
proper notice, albeit after the initial adjudication.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston 
v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not for 
the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the evidence requested by the veteran has 
been obtained, the Board finds that there is no missing 
evidence to be obtained and finds no prejudice to the veteran 
by virtue of VCAA notice having been provided after the 
initial adjudication.  Pelegrini, slip op. at 11-12; see also 
Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, as noted above, the RO 
obtained the veteran's VA treatment records and contacted 
each private care provider identified by the veteran and 
requested records on his behalf.  The RO also arranged for 
appropriate examinations to determine the severity of the 
veteran's left knee disability.  Neither the veteran nor his 
representative asserts that the record is not fully 
developed.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2003).

Historically, the veteran applied for service connection in 
October 1992.  The February 1993 rating decision granted 
service connection with a noncompensable evaluation, 
effective October 20, 1992.  The September 1999 rating 
decision granted a compensable evaluation of 10 percent, 
effective October 20, 1992.  The October 1999 rating decision 
granted a temporary 100 percent evaluation, for the period 
August 6, 1999, to September 30, 1999, based on surgical 
treatment or other treatment which necessitated 
convalescence.

Factual background.

The December 1992 VA examination report reflects that the 
veteran reported sports injuries to both knees.  Physical 
examination revealed no tenderness in either knee.  The 
examiner noted no other pathology of the left knee.  An x-ray 
examination report of the left knee reflects that the left 
knee film showed degenerative changes advanced for the 
veteran's age.  The examiner rendered a diagnosis of 
degenerative joint disease of both knees.

A December 1995 VA treatment entry reflects the veteran 
presented with complaints of on and off pain in both knees 
and feet.  The examiner entered an assessment of probable 
degenerative joint disease of both knees.

Private medical records of August 1999 reflect the veteran 
was diagnosed with a tear of the left medial meniscus via a 
June 1999 MRI examination, and an arthroscopic partial medial 
menisectomy was performed in August 1999.

An August 2000 VA treatment entry reflects an x-ray of the 
left knee showed minor degenerative changes at the inferior 
patella but with no changes since December 1992.

The July 2002 VA examination report reflects that the veteran 
reported left knee pain without weakness or give-way 
episodes, and occasional stiffness.  He reported some 
symptoms daily, for which he uses Tylenol.  He did not use a 
brace or other special orthotics because of the left knee.  
The veteran also denied any history of dislocation, and he 
reported that his left knee limits him in weight bearing 
activity such as prolonged walking and standing.  The veteran 
related that the farthest he can walk is three miles.  He 
reported playing basketball on average every three months for 
about two hours, and he is limited in jumping and squatting.  
Physical examination revealed no swelling, effusion, 
discoloration, or increased warmth of the left knee.  Range 
of motion (ROM) on flexion was 0 to 135 degrees without pain.  
There was no decrease in ROM with repetitive motion nor was 
there evidence of fatigability.  There was no evidence of 
instability with valgus and varus stressing at 0 and 30 
degrees of flexion.  Lachman was negative, with good endpoint 
and no evidence of anterior/posterior instability.  There was 
some palpitation crepitation with ROM.

The examiner rendered a diagnosis of status post-arthroscopy 
and debridement of supposed meniscal pathology with chronic 
synovitis of the left knee and underlying mild 
osteoarthritis.  The examiner observed that there might 
possibly be periods of painful flare-up, which might alter 
strength and ROM, but it is impossible to objectively measure 
it with any degree of medical certainty.

A December 2002 private treatment entry reflects that the 
left knee was the more symptomatic of the two at that visit.  
The veteran's ROM on flexion was 0 to 117 degrees, with 
appreciable medial posterior pain and positive medial 
McMurray's and Apley's grind test.  An x-ray showed the 
veteran's left knee to have early arthritic changes, 
particularly in the medial compartment, and osteophyte 
changes on the medial tibial plateau and in the inferior pole 
of the patella.  His private care provider rendered a 
diagnostic impression of left knee pain with possible medial 
meniscal pathology.  The examiner performed a left knee 
injection and started the veteran on physical therapy.

A January 2003 private treatment note reflects the veteran's 
left knee appeared much better than at the December visit, 
and was diagnosed as asymptomatic.  The veteran was advised 
that he should consider his sports career as over if he 
desired to get maximum life out of his knees.  He was also 
advised to seek work which is more sedentary.

The January 2004 VA examination report reflects the veteran 
reported recurrent left knee pain, including an aching pain 
primarily along the medial aspect and extending to under the 
right knee cap into the lateral aspect.  He also reported 
that his left knee catches or snags periodically when walking 
or when standing from a sitting position.  He denied swelling 
or episodes of the knee giving out on him but reported 
weakness and occasional popping.  He also reported that his 
work as a custodian entails extensive stooping, kneeling, and 
squatting, which impacts his knee.  Physical examination 
revealed no obvious joint swelling or effusion.  There was 
mild crepitation with flexion and extension and a positive 
grinding test.  There was tenderness to palpation along the 
medial and lateral joint line.  McMurray's, anterior drawer, 
and Lachman's test were negative, and he had no significant 
motion with varus and valgus tests.  There was no muscle 
atrophy and muscle strength was 5/5 on the left.  Posture was 
normal and gait revealed a slight limp on the right.  ROM on 
flexion and extension were normal at 0 to 140 degrees.  X-
rays showed minimal spurring on the medial joint margin and 
the patellar articular margin.  The examiner rendered a 
diagnosis of early degenerative changes of the left knee.  
The examiner noted that there might be increased pain and 
weakness during flare-ups, but it is not possible to measure 
them with any medical certainty.

The veteran's representative asserts that the prospect of 
flare-up episodes enable the veteran to more nearly 
approximate the criteria for an increased rating.  Further, 
the representative asserts that the veteran should receive a 
separate rating for his knee pathology in addition to his 
arthritis.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that, when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).

The veteran is rated analogously under Diagnostic Code (DC) 
5257, other impairment of the knee.  38 C.F.R. §§ 4.20, 4.71a 
(2003).  Slight recurrent subluxation or lateral instability 
of the knee allows an evaluation of 10 percent.  Moderate 
symptomatology allows an evaluation of 20 percent, and severe 
symptomatology allows an evaluation of 30 percent.  DC 5257.

DC 5003 provides that degenerative arthritis established by 
x-ray is rated on the basis of LOM under the appropriate DCs 
for the joint involved.  Further, if the LOM of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as below: With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent.  Id., Note (1); with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, 10 percent.  Id., Note (2).  The wrist is a 
major joint.  38 C.F.R. § 4.45(f) (2003).  The interplay 
between DC 5003, arthritis established by x-ray, and LOM is 
further clarified in VAOPGCPREC 9-98, which provides that 
there must be LOM at least to the extent of zero percent 
disabling albeit non-compensable.  Id., pp. 1-2.  This means 
that, even with x-ray evidence of arthritis, if ROM is 
normal and pain free, that is not the same as "absence of 
LOM" for purposes of qualifying for a 10 percent 
evaluation.  There must be some measurable loss of motion.

To qualify for a compensable evaluation of 10 percent for 
LOM of the leg, ROM on flexion must be 0 to 45 degrees or 
less, or ROM on extension to 10 degrees or more.  DCs 5260, 
5261 (2003).  The veteran's most severe LOM on flexion for 
the appeal period has been 0 to 117 degrees, and he has not 
manifested any LOM on extension.  Thus, his LOM is at a 
noncompensable rate.  Id.

The Board finds that the veteran is fairly, reasonably, and 
appropriately, rated at 10 percent for his left knee for the 
entire appeal period.  All of the examination reports, 
including those of the veteran's private provider, reflect 
that the primary pathology of the veteran's left knee has 
been early degenerative changes, with slight LOM.  The July 
2002 VA examination report reflects minimal LOM at 0 to 135 
degrees, a loss of only five degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2003).  The veteran's private records, however, 
reflect that by December 2002 his left knee was symptomatic, 
with his ROM decreased to 117 degrees.  The January 2004 VA 
examination report reflects normal ROM, but it is silent as 
to whether there was pain on motion, though there was 
tenderness on palpation.  Thus, the Board finds that the 
veteran's left knee disability picture has more nearly 
approximated LOM, albeit at a noncompensable level, for the 
entire appeal period.  38 C.F.R. §§ 4.3, 4.7 (2003).

The July 2002 examination report reflects the veteran 
reported being able to walk up to three miles and mild daily 
symptoms.  His private treatment records reflect a flare-up 
in December 2002, which responded to one steroid injection 
and was asymptomatic in January 2003.  The January 2004 VA 
examination report reflects that his ROM was normal, with 
mild crepitation and positive grinding.  Further, while the 
examiner at the July 2002 and January 2004 VA examinations 
observed that he could not objectively measure the impact of 
projected flare-ups, the December 2002 and January 2003 
private treatment entries provide very probative evidence of 
the veteran's symptomatology during a flare-up.  Thus, the 
Board finds that an evaluation of 10 percent adequately 
compensates the veteran for the impact on his employment due 
to functional loss via pain, weakness, and fatigability, 
including during flare-ups.  38 C.F.R. § 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5260, 5261 (2003); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

A higher evaluation of 20 percent is not warranted, as the 
veteran's disability picture does not more nearly approximate 
LOM on flexion of 0 to 30 degrees, or extension limited to 15 
degrees, or degenerative arthritis which involves two or more 
major joints with occasional incapacitating episodes.  
Further, as apparent from the Board's discussion, including 
below, the Board finds that the veteran's symptomatology is 
now more appropriately evaluated under DC 5003, rather than 
analogously under 5257.

The Board disagrees with and rejects the veteran's 
representative's assertion that he more nearly approximates a 
separate rating for his knee pathology in addition to his 
rating for LOM.  The veteran's representative correctly 
observes that a veteran may receive separate ratings for knee 
pathology which includes arthritis or LOM and instability or 
arthritis or LOM and subluxation.  See VAOPGCPREC 23-97; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  All of the medical 
evidence of record, however, has shown the veteran not to 
manifest any instability or subluxation.  Thus, there is no 
medical basis for a separate evaluation for other impairment 
of the knee in addition to one for arthritis.  Id.

The Board notes the December 2002 private treatment note 
which reflects that the veteran may again be manifesting 
meniscus pathology.  However, there still is no evidence of 
dislocation of similunar cartilage, with frequent episodes of 
locking, pain, and effusion into the knee joint.  DC 5258.  
Further, the General Counsel has interpreted the rating 
criteria to mean that DC 5258, unlike 5257, involves LOM 
criteria, as cartilage pathology can impact ROM, which 
precludes separate ratings under DCs 5003 and 5258.  See 
VAOPGCPREC 9-98.  Accordingly, the veteran is appropriately 
rated solely under DC 5003 and evaluated at 10 percent.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left knee injury status post-partial 
medial menisectomony is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



